Appellant predicates his motion for rehearing alone upon the ground that the "judgment is contrary to the settled rules of law governing pleadings and informations and complaints. We quote the indictment, as follows:
"IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:
"THE GRAND JURORS, for the County of Smith, State aforesaid, duly organized as such at the November Term, A.D. 1936, of the District Court for said county, upon their oaths in said Court present that Pete Martin on or about the 16th day of August A.D. one thousand nine hundred and thirty-six and anterior to the presentment of this Indictment, in the County of Smith and State of Texas, did then and there unlawfully, voluntarily, and with malice aforethought, kill and murder Mote Butler by then and there shooting him with a gun, against the peace and dignity of the State.
"T. B. McConnell
"Foreman of the Grand Jury."
The indictment appears to sufficiently charge the offense of murder.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.